     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 1 of 23 Page ID #:1




1    JUDITH R. STARR
     General Counsel
2    CHARLES L. FINKE
     Deputy General Counsel
3    LORI A. BUTLER
     Assistant General Counsel
4    MERRILL D. BOONE
     MARK R. SNYDER (CA 109430)
5    Attorneys
     1200 K Street, N.W.
6    Washington D.C. 20005-4026
     Telephone: (202) 229-3423
7    Facsimile: (202) 326-4112
     E-mail: snyder.mark@pbgc.gov
8
     Attorneys for Pension Benefit Guaranty Corporation
9
10                            UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                   WESTERN DIVISION
13
     PENSION BENEFIT GUARANTY                         Civil Action No.: 2:19-cv-6060
14   CORPORATION, on its own behalf and
     on behalf of the Kumjian Enterprises, Inc.       COMPLAINT
15   Defined Benefit Pension Plan,
     1200 K Street, N.W.
16   Washington, D.C. 20005-4026
17               Plaintiff,
18                      v.
19   KUMJIAN ENTERPRISES, INC.
     9254 Garvey Ave.
20   South El Monte, CA 91733
21   KUMJIAN LEASING PARTNERSHIP
     c/o SARKIS AND VARSENIK
22   KUMJIAN
     855 Holladay Rd.
23   San Marino, CA 91108-1103
24   SARKIS KUMJIAN
     855 Holladay Rd.
25   San Marino, Ca 91108-1103
26
     VARSENIK KUMJIAN
27   855 Holladay Rd.
     San Marino, Ca 91108-1103
28
                                                  1
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 2 of 23 Page ID #:2




1    COUNTY OF LOS ANGELES
     c/o Clerk of the Board
2    500 West Temple Street, Room 383
     Los Angeles, CA 90012
3
                   Defendants.
4
5
6                                PRELIMINARY STATEMENT
7           Pension Benefit Guaranty Corporation (“PBGC”), on behalf of the Kumjian
8     Enterprises, Inc. Defined Benefit Pension Plan (the “Plan”), brings this action (1) to
9     collect from the above-captioned defendants, other than Los Angeles County
10    (“Pension Defendants”) their liability for unpaid minimum funding contributions
11    under 26 U.S.C. § 412(a), (b), 29 U.S.C. § 1082(a), (b) (“Contribution Liability”); and
12    (2) to enforce the Plan’s statutory lien for Contribution Liability. In addition, PBGC,
13    on its own behalf, brings this action (1) to collect from the Pension Defendants their
14    liability to PBGC under the termination liability provisions of the Employee
15    Retirement Income Security Act of 1974 (“ERISA”) under 29 U.S.C. § 1362(a), (b)
16    (“Termination Liability”); and (2) to enforce PBGC’s statutory lien for Termination
17    Liability.
18                                JURISDICTION AND VENUE
19         1.      This Court has jurisdiction over this action without regard to the amount in
20   controversy, pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 1303(e)(3).
21         2.      Venue in this district is proper under 28 U.S.C. § 1391 and 29 U.S.C. §
22   1303(e)(2).
23                                           PARTIES
24         3.      PBGC is the United States government agency that administers and
25   regulates the defined benefit pension plan insurance program established by Title IV of
26   ERISA, as amended, 29 U.S.C. §§ 1301-1461 (2012, Supp. V 2017). Subject to
27   statutory limits, PBGC guarantees the payment of benefits under terminated pension
28   plans covered under Title IV (“Title IV Plans”). 29 U.S.C. § 1322. When an
                                                  2
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 3 of 23 Page ID #:3




1    underfunded pension plan terminates, PBGC typically becomes statutory trustee of the
2    plan. See 29 U.S.C. § 1342(b)(1). In that capacity, PBGC has the power to collect for
3    the plan any amounts due the plan, and to “commence, prosecute, or defend on behalf of
4    the plan any suit or proceeding involving the plan.” See 29 U.S.C. § 1342(d)(1)(B)(ii),
5    (iv). PBGC, a government-owned corporation, has independent litigation authority. 29
6    U.S.C. § 1302(b)(1).
7          4.     Defendant Kumjian Enterprises, Inc. (“Kumjian Inc.”) is a California
8    corporation with its principal place of business in South El Monte, California.
9          5.     Defendant “Kumjian Leasing Partnership” (“Kumjian Leasing”) is an
10   informal general partnership, between Defendants Sarkis and Varsenik Kumjian, with its
11   principal place of business in South El Monte, California.
12         6.     Defendant Sarkis Kumjian (“Sarkis”) is a natural person residing in San
13   Marino, California, and the husband of Varsenik Kumjian.
14         7.     Defendant Varsenik Kumjian (“Varsenik”) is a natural person residing in
15   San Marino, California, and the wife of Sarkis.
16         8.     Defendant Los Angeles County (“Los Angeles”) is named as a defendant
17   pursuant to 26 U.S.C. § 7403(b) for the sole reason that it might have or claim an interest
18   in property against which PBGC seeks to enforce liens.
19                                    THE PENSION PLAN
20         9.     The Plan was established by Kumjian Inc., effective November 1, 1975, to
21   provide pension benefits for certain of its employees.
22         10.    At all relevant times, the Plan has been a Title IV Plan.
23         11.    At all relevant times, Kumjian Inc. has been the contributing sponsor of the
24   Plan, within the meaning of 29 U.S.C. §§ 1082(b)(1), 1301(a)(13).
25         12.    At all relevant times, Kumjian Inc. has been the administrator of the Plan,
26   within the meaning of 29 U.S.C. §§ 1002(16)(A), 1301(a)(1).
27         13.    For all years from 2008 through 2015, inclusive, the Plan was a calendar
28   year plan.
                                                  3
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 4 of 23 Page ID #:4




1          14.    For Plan years 2008 and later, only $29,930 in minimum funding
2    contributions has been contributed to the Plan.
3          15.    On or shortly before December 19, 2014, the Plan distributed all of its
4    assets, pro rata to the Plan participants.
5          16.    As the Plan was 72% funded, each participant received a pro-rata
6    distribution of 72% of his or her benefit.
7          17.    The distribution of all Plan assets left the Plan unable to pay benefits that
8    were currently due.
9          18.    PBGC shall institute proceedings to terminate a Title IV Plan as soon as
10   practicable when the plan does not have assets to pay benefits which are currently due.
11   29 U.S.C. § 1342(a).
12         19.    By agreement between PBGC, and Kumjian Inc. as Plan administrator,
13   effective March 30, 2017, the Plan was terminated under 29 U.S.C. § 1342(a) and (c),
14   with a termination date of December 31, 2014; and PBGC was appointed statutory
15   trustee of the Plan.
16                                 THE CONTROLLED GROUP
17                            Statutory and Regulatory Background
18         20.    A “controlled group” (“Controlled Group”) of the sponsor of a Title IV Plan
19   is subject to certain liabilities and liens relating to the plan. 29 U.S.C. §§ 1082(b),
20   1083(k), 4007(e), 4062(a), 4068(a).
21         21.    The Controlled Group with respect to any person consists of that person and
22   all other persons under “common control” with that person, as determined under PBGC
23   regulations consistent and coextensive with Treasury regulations under 26 U.S.C. §
24   414(c). 29 U.S.C. § 1301(a)(14)(A), (B).
25         22.    Persons are under common control if they are “two or more trades or
26   businesses under common control” as defined in regulations under 26 U.S.C. § 414(c).
27   29 C.F.R. § 4001.3(b)(2).
28
                                                   4
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 5 of 23 Page ID #:5




1          23.     Persons are “two or more trades or businesses under common control” as
2    defined in regulations under 26 U.S.C. § 414(c) if they are a “brother-sister group of
3    trades or businesses under common control”. 26 C.F.R. § 1.414(c)-2(a).
4          24.     The term “brother-sister group of trades or businesses under common
5    control” means two or more organizations conducting trades or businesses if the same
6    five or fewer individuals own (directly and by attribution) a controlling interest in each
7    organization; and taking into account the ownership of each such individual only to the
8    extent such ownership is identical with respect to each organization, such individuals are
9    in effective control of the organization. 26 C.F.R. § 1.414(c)-2(c)(1).
10         25.     “Organization” means a sole proprietorship, partnership, trust, estate, or
11   corporation. 26 C.F.R. § 1.414(c)-2(a).
12                                    Kumjian Inc. Ownership
13         26.     In the case of a corporation, “controlling interest” means ownership of stock
14   possessing at least 80 percent of total combined voting power of all classes of stock
15   entitled to vote of such corporation or at least 80 percent of the total value of shares of
16   all classes of stock of such corporation. 26 C.F.R. § 1.414(c)-2(b)(2)(i)(A).
17         27.     PBGC has determined that, as of December 31, 2014, the termination date
18   of the Plan, Sarkis and Varsenik each owned 100% of Kumjian Inc.’s stock, directly or
19   indirectly.
20                                        Direct Ownership
21         28.     On December 31, 2014, Sarkis was the direct owner of approximately 39
22   percent of the stock of Kumjian Inc.
23         29.     On December 31, 2014, Varsenik was the direct owner of approximately 39
24   percent of the stock of Kumjian Inc.
25         30.     On December 31, 2014, Liza Kumjian-Smith (“Liza”) was the direct owner
26   of approximately 11 percent of the stock of Kumjian Inc.
27         31.     On December 31, 2014, Garrik Kumjian (“Garrik”) was the direct owner of
28   approximately 11 percent of the stock of Kumjian Inc.
                                                   5
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 6 of 23 Page ID #:6




1                                Constructive Ownership through Spouse
2           32.      An individual is considered to own an interest in an organization owned by
3    or for his or her spouse for the taxable year if the individual directly owns an interest in
4    the organization at any time during the taxable year. 26 C.F.R. § 1.414(c)-4(b)(5)(i),
5    (ii)(A).
6           33.      As of December 31, 2014, stock of Kumjian Inc. directly owned by
7    Varsenik is considered owned by Sarkis because Sarkis directly owned stock in Kumjian
8    Inc. on that date.
9           34.      On December 31, 2014, considering the direct ownership of Kumjian Inc.
10   stock by Sarkis and Varsenik, Sarkis was the owner of approximately 78 percent of the
11   stock of Kumjian Inc.
12          35.      As of December 31, 2014, stock of Kumjian Inc. directly owned by Sarkis
13   is considered owned by Varsenik because Varsenik directly owned stock in Kumjian Inc.
14   on that date.
15          36.      On December 31, 2014, considering the direct ownership of Kumjian Inc.
16   stock by Sarkis and Varsenik, Varsenik was the owner of approximately 78 percent of
17   the stock of Kumjian Inc.
18                              Constructive Ownership through Children
19          37.      In the case of a corporation, “effective control” means ownership of stock
20   possessing more than 50 percent of total combined voting power of all classes of stock
21   entitled to vote of such corporation or more than 50 percent of the total value of shares of
22   all classes of stock of such corporation. 26 C.F.R. § 1.414(c)-2(c)(2)(i).
23          38.      If an individual is in effective control of an organization, directly and with
24   the application of the spousal attribution rules, then such individual shall be considered
25   to own an interest in such organization owned by the individual’s children who have
26   attained the age of 21 years. 26 C.F.R. § 1.414(c)-4(b)(6)(ii).
27          39.      Liza and Garrik are children of Sarkis and Varsenik, and on December 31,
28   2014, Liza and Garrik had each attained the age of 21 years.
                                                     6
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 7 of 23 Page ID #:7




1            40.   Directly and with the application of the spousal attribution rules, Sarkis was
2    in “effective control” of Kumjian Inc. on December 31, 2014.
3            41.   Sarkis is considered to own the stock in Kumjian Inc. owned by Liza and
4    Garrik on December 31, 2014.
5            42.   Directly and with the application of the spousal attribution rules, Varsenik
6    was in “effective control” of Kumjian Inc. on December 31, 2014.
7            43.   Varsenik is considered to own the stock in Kumjian Inc. owned by Liza and
8    Garrik on December 31, 2014.
9                                 Ownership on September 15, 2015
10           44.   The last contribution to the Plan was due and unpaid September 15, 2015.
11           45.   On information and belief, all of the foregoing allegations material to the
12   ownership of Kumjian Inc. on December 31, 2014, also were true on September 15,
13   2015.
14           46.   On September 15, 2015, Sarkis and Varsenik each owned 100% of Kumjian
15   Inc.’s stock, directly or indirectly.
16                                  Kumjian Leasing Ownership
17           47.   In the case of a partnership, “controlling interest” means ownership of at
18   least 80 percent of the profits interest or capital interest of such partnership. 26 C.F.R. §
19   1.414(c)-2(b)(2)(i)(C).
20           48.   PBGC has determined that, as of December 31, 2014, the termination date
21   of the Plan, Sarkis and Varsenik each owned 100% of the capital interest in Kumjian
22   Leasing, directly or indirectly.
23                                           Direct Ownership
24           49.   On December 31, 2014, Sarkis and Varsenik, as joint tenants, owned a
25   parcel of real property located at 9254 Garvey Avenue, South El Monte, California (such
26   real property, “9254 Garvey”).
27
28
                                                    7
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 8 of 23 Page ID #:8




1            50.   On December 31, 2014, Sarkis and Varsenik, as joint tenants, owned a
2    parcel of real property located at 9326 Garvey Avenue, South El Monte, California (such
3    real property, “9326 Garvey”).
4            51.   On December 31, 2014, Sarkis and Varsenik, as joint tenants, owned a
5    parcel of real property located at 9220 Fern Street, South El Monte, California (such real
6    property, “9220 Fern”, and with 9254 Garvey and 9326 Garvey, the “Real Property”).
7            52.   On December 31, 2014, the Real Property constituted the entire capital of
8    Kumjian Leasing, such that Sarkis and Varsenik together directly owned the entire
9    capital interest in Kumjian Leasing.
10                            Constructive Ownership through Spouse
11           53.   An individual is considered to own an interest in an organization owned by
12   or for his or her spouse for the taxable year if more than 50 percent of the organization’s
13   gross income for the taxable year was derived from royalties, rents, dividends, interest,
14   or annuities. 26 C.F.R. § 1.414(c)-4(b)(5)(i), (ii)(C).
15           54.   In 2014, 100% of Kumjian Leasing’s income was derived from rents.
16           55.   As of December 31, 2014, the capital interest in Kumjian Leasing directly
17   owned by Varsenik is considered owned by Sarkis, and the capital interest in Kumjian
18   Leasing directly owned by Sarkis is considered owned by Varsenik.
19           56.   On December 31, 2014, Sarkis was the direct or indirect owner of 100
20   percent of the capital interest in Kumjian Leasing.
21           57.   On December 31, 2014, Varsenik was the direct or indirect owner of 100
22   percent of the capital interest in Kumjian Leasing.
23                               Ownership on September 15, 2015
24           58.   The last contribution to the Plan was due and unpaid on September 15, 2015
25           59.   On information and belief, all of the foregoing allegations material to the
26   ownership of Kumjian Leasing on December 31, 2014, also were true on September 15,
27   2015.
28
                                                   8
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 9 of 23 Page ID #:9




1          60.    On September 15, 2015, Sarkis and Varsenik each owned 100% of the
2    capital interest in Kumjian Leasing, directly or indirectly.
3                                        Common Control
4          61.    Organizations are under “common control” if the same five or fewer
5    individuals own (directly and by attribution) a controlling interest in each organization;
6    and taking into account the ownership of each such individual only to the extent such
7    ownership is identical with respect to each organization, such individuals are in effective
8    control of the organization. 26 C.F.R. § 1.414(c)-2(c)(1).
9          62.    PBGC has determined that, as of December 31, 2014, the termination date
10   of the Plan, Kumjian Leasing was under common control with Kumjian Inc.
11                a. On December 31, 2014, because Sarkis and Varsenik each are
12                   considered to own 100% of Kumjian Inc., together (or separately), they
13                   owned a controlling interest in Kumjian Inc
14                b. On December 31, 2014, because Sarkis and Varsenik each are
15                   considered to own 100% of Kumjian Leasing, together (or separately),
16                   they owned a controlling interest in Kumjian Leasing.
17                c. On December 31, 2014, because Sarkis is considered to own 100% of
18                   Kumjian Inc., and 100% of Kumjian Leasing, his ownership percentage
19                   of the two organizations to the extent it is identical is 100%.
20                d. On December 31, 2014, because Varsenik is considered to own 100% of
21                   Kumjian Inc., and 100% of Kumjian Leasing, her ownership percentage
22                   of the two organizations to the extent it is identical is 100%.
23                e. On December 31, 2014, taking into account the ownership of Sarkis only
24                   to the extent it is identical with respect to each of the two organizations,
25                   and the ownership of Varsenik only to the extent it is identical with
26                   respect to each of the two organizations, Sarkis and Varsenik together
27                   (or separately) were in effective control of each organization.
28
                                                  9
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 10 of 23 Page ID #:10




1          63.   Because on information and belief, all of the foregoing allegations material
2    to the ownership of Kumjian Inc. and Kumjian Leasing on December 31, 2014, also
3    were true on September 15, 2015, the date that the last contribution to the Plan was due
4    and unpaid, on that date as well, Kumjian Leasing was under common control with
5    Kumjian Inc.
6    ///
7
8                                       Trades or Businesses
9          64.   The term “brother-sister group of trades or businesses under common
10   control” means two or more organizations under common control that are conducting
11   trades or businesses. 26 C.F.R. § 1.414(c)-2(c)(1).
12         65.   PBGC has determined that, as of December 31, 2014, both Kumjian Inc.
13   and Kumjian Leasing were conducting trades or businesses.
14               a. On December 31, 2014, Kumjian Inc. was conducting a business
15                   engraving metal.
16               b. On December 31, 2014, Kumjian Leasing was conducting a business
17                   leasing real property.
18                      i. On December 31, 2014, Kumjian Leasing was leasing 9254
19                         Garvey to Kumjian Inc., a trade or business organization under
20                         common control with Kumjian Leasing.
21                      ii. On December 31, 2014, 9326 Garvey and 9220 Fern comprised
22                         the Garvey Rose Center, a shopping center with eighteen units.
23                     iii. In 2014, the Garvey Rose Center generated rents of $271,373.
24                     iv. In 2014, the Garvey Rose Center generated tax deductions of
25                         $121,456.
26         66.   On information and belief:
27               a. On September 15, 2015, Kumjian Inc. was conducting a business
28                   engraving metal.
                                                10
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 11 of 23 Page ID #:11




1                  b. On September 15, 2015, Kumjian Leasing was conducting a business
2                     leasing real property.
3                        i. On September 15, 2015, Kumjian Leasing was leasing 9254
4                           Garvey to Kumjian Inc., a trade or business organization under
5                           common control with Kumjian Leasing.
6                       ii. On September 15, 2015, 9326 Garvey and 9220 Fern comprised
7                           the Garvey Rose Center, a shopping center with approximately
8                           eighteen units.
9                       iii. In 2015, the Garvey Rose Center generated rents not significantly
10                          less than $271,373.
11                      iv. In 2015, the Garvey Rose Center generated tax deductions not
12                          significantly less than $121,456.
13                                             Conclusion
14         67.     PBGC has determined that on December 31, 2014, Kumjian Inc. and
15   Kumjian Leasing were in a “brother-sister group of trades or businesses under common
16   control”, and thus a Controlled Group (“Kumjian Group”). See 29 U.S.C. §
17   1301(a)(14)(A), (B); 29 C.F.R. § 4001.3(b)(2); 26 C.F.R. § 1.414(c)-2(a).
18         68.     On information and belief, on September 15, 2015, Kumjian Inc. and
19   Kumjian Leasing remained in a “brother-sister group of trades or businesses under
20   common control”, and thus in the Kumjian Group.
21                         COUNT I: CONTRIBUTION LIABILITY
22         69.     PBGC repeats and realleges the allegations contained in paragraphs 1
23   through 68.
24         70.     The sponsor of a Title IV Plan is required to make minimum funding
25   contributions to the plan. 26 U.S.C. § 412(a), (b)(1), 29 U.S.C. § 1082(a), (b)(1).
26         71.     The plan sponsor and each other member of its Controlled Group are jointly
27   and severally liable to the plan for Contribution Liability. 26 U.S.C. § 412(b), 29 U.S.C.
28   § 1082(b).
                                                  11
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 12 of 23 Page ID #:12




1          72.      When PBGC is appointed statutory trustee of a plan, it may collect the
2    Contribution Liability to the plan. 29 U.S.C. § 1342(d)(1)(B)(ii).
3          73.      On information and belief, each member of the Kumjian Group is jointly
4    and severally liable to PBGC, as statutory trustee of the Plan, for the Contribution
5    Liability.
6          74.      As general partners of Kumjian Leasing, Sarkis and Varsenik (collectively,
7    the “Kumjians”) are jointly and severally liable for Kumjian Leasing’s debt for the
8    Contribution Liability. See Unif. Partnership Act 2013 § 306; Cal. Corp. Code § 16306.
9          75.      PBGC has determined that the amount of unpaid minimum funding
10   contributions due to the Plan, including interest and other charges (“Unpaid
11   Contribution”) as of December 31, 2014, was $1,466,447.
12         76.      PBGC has determined that interest in the amount of $297,640 accrued on
13   the Unpaid Contribution from December 31, 2014, through June 30, 2019.
14         77.      The amount of the Contribution Liability, on June 30, 2019, was
15   $1,764,087.
16         78.      Interest continues to accrue on the Contribution Liability, at the rate
17   prescribed in 26 U.S.C. § 6601(a) (“IRS Underpayment Rate”), compounded daily. 29
18   C.F.R. § 4062.7.
19         WHEREFORE, PBGC respectfully requests that this Court issue judgment in its
20   favor against all Defendants, jointly and severally, in the amount of $1,764,087, plus
21   pre-judgment interest, at the IRS underpayment rate, compounded daily.
22                COUNT II: JUDGMENT DECLARING CONTRIBUTION LIEN
23                             VALID AND PERFECTED AS FILED
24         79.      PBGC repeats and realleges the allegations contained in paragraphs 1
25   through 78.
26         80.      The 26 U.S.C. and ERISA provide that once a minimum funding
27   contribution is due and unpaid, such that the unpaid balance of minimum funding
28   contributions to the pension plan including interest and other charges (“Unpaid
                                                   12
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 13 of 23 Page ID #:13




1    Balance”) exceeds $1,000,000, a lien (“Contribution Lien”) in favor of the plan in the
2    amount of the Unpaid Balance arises “upon all property and rights to property, whether
3    real or personal, belonging to such person and any other person who is a member of the
4    same controlled group. . . .” 26 U.S.C. § 430(k)(1); see also 29 U.S.C. § 1083(k)(1)
5    (same).
6            81.       On July 15, 2013, a minimum funding contribution to the Plan became due
7    and unpaid, such that the Unpaid Balance exceeded $1,000,000, and a Contribution Lien
8    automatically arose in favor of the Plan, encumbering all property and rights to property
9    of each member of the Kumjian Group. See 26 U.S.C. § 430(k); 29 U.S.C. §§ 1082(f),
10   1083(k).
11           82.       PBGC is authorized to enforce Contribution Liens. See 26 U.S.C. §
12   430(k)(5); 29 U.S.C. §§ 1083(k)(5), 1303(e)(1)(B).
13           83.       Contribution Liens are perfected upon PBGC’s filing of a notice of federal
14   lien in the appropriate jurisdiction(s).1
15           84.       On January 22, 2016, PBGC perfected the Contribution Lien with respect to
16   all personal property of Kumjian Inc. by filing a notice of federal lien with the Secretary
17   of State of California, UCC Section, in the amount of $1,790,695.
18           85.       On February 17, 2016, PBGC perfected the Contribution Lien with respect
19   to the real property of Kumjian Leasing, and rents or other proceeds thereof, by filing a
20   notice of federal lien, naming Sarkis and Varsenik as debtors, with the Recorder’s Office
21   of Los Angeles County, California, in the amount of $1,790,695.
22           86.       With the accrual of interest through June 30, 2019, the Unpaid Balance
23   increased to $2,351,717.
24
25
             1
26                     See 26 U.S.C. § 430(k)(4)(C), 29 U.S.C. § 303(k)(4)(C) (rules similar to those under 29 U.S.C. § 1368

27    apply to Contribution Liens); 29 U.S.C. § 1368(c)(4) (notices of liens under 29 U.S.C. § 1368 to be filed as under 6323(f)

28    and (g); 26 U.S.C. § 6323(a) & (f) (federal tax liens perfected by filing notices).

                                                                    13
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 14 of 23 Page ID #:14




1            87.   Because the Contribution Lien secures the Contribution Liability, the
2    Contribution Lien is limited to the Contribution Liability, $1,764,087 as of June 30,
3    2019.
4            88.   Interest continues to accrue on the Contribution Lien.
5            WHEREFORE, PBGC respectfully requests that this Court issue judgment
6    declaring the Contribution Lien valid and perfected in its full amount.
7              COUNT III: JUDGMENT DECLARING PRIORITY OF RIGHTS
8                  IN ASSETS ENCUMBERED BY CONTRIBUTIONS LIEN
9            89.   PBGC repeats and realleges the allegations contained in paragraphs 1
10   through 88.
11           90.   The Contribution Lien encumbers all property and rights to property that the
12   Kumjian Group held at the time that the Contribution Lien arose, and that the Kumjian
13   Group acquired thereafter.
14           91.   On information and belief, Kumjian Inc. has property or rights to property
15   encumbered by, and available for satisfaction of, the Contribution Lien, including cash,
16   accounts receivable, inventory, and equipment. PBGC expects to discover, in the course
17   of this action, the full set of Kumjian Inc.’s assets encumbered by and available for
18   satisfaction of the Contribution Lien, and the locations of such assets.
19           92.   Kumjian Leasing has property or rights to property encumbered by, and
20   available for satisfaction of, the Contribution Lien, including 9254 Garvey, 9326 Garvey,
21   and 9220 Fern. PBGC expects to discover, in the course of this action, the full set of the
22   Kumjian Leasing assets encumbered by and available for satisfaction of the Contribution
23   Lien, and the locations of such assets.
24           93.   PBGC has conducted a diligent search for recorded, unreleased liens on
25   property of the Kumjian Group, seeking such liens on both specific, known property and,
26   more generally, under the legal and trade names of the Pension Defendants in California,
27   the only jurisdiction where members of the Kumjian Group are known to have conducted
28   business.
                                                 14
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 15 of 23 Page ID #:15




1             94.      Defendant Los Angeles filed a county tax lien, naming “Kumjian
2    Enterprises” as debtor, with the Los Angeles County Recorder of Deeds, in the amount
3    of $172, on December 15, 1992 (“Putative Los Angeles Lien”). To date, PBGC has been
4    unable to determine whether the Putative Los Angeles Lien is valid and perfected.
5             95.      On information and belief, no creditor other than PBGC has perfected a lien
6    against any of the Pension Defendants’ property, with the possible exception of the
7    Putative Los Angeles Lien.
8             96.      PBGC expects to discover, in the course of this action, the full set of
9    unsatisfied liens and other property interests, if any, in assets of the Kumjian Group and
10   all facts material to the priority of such liens and other property interests, and to join as
11   parties in this action — pursuant to Federal Rule of Civil Procedure 19 and 28 U.S.C. §
12   1655 — any persons necessary to the just resolution of the causes of action before the
13   Court.
14            97.      The Contribution Lien continues to encumber all property and rights to
15   property of the Kumjian Group notwithstanding any post-perfection transfer thereof by
16   Kumjian Group to another person, subject to certain limits (including those set forth in
17   26 U.S.C. § 6323).
18            98.      The Contribution Lien continues to encumber cash and fungible securities
19   transferred to, and held by, a person having actual knowledge of the existence of the
20   encumbering Contribution Lien.2
21            WHEREFORE, PBGC respectfully requests that this Court issue judgment (1)
22   declaring certain property and rights to property to be encumbered by, and available for
23
24            2
                       See 26 U.S.C. § 430(k)(4)(C), 29 U.S.C. §§ 1083(k)(4)(C), 1368(c) (Contribution Liens are treated as
25   federal tax liens); 26 U.S.C. § 6323(b)(1) (federal tax lien attaches to “securities” and is valid against one who acquires a

26   “security” with actual knowledge); 26 U.S.C. §6323(h)(4) (“securities” include cash); 26 U.S.C. § 6323(i)(1) (defining actual

27   knowledge).

28
                                                                    15
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 16 of 23 Page ID #:16




1    satisfaction of, the Contribution Lien, including any property transferred after perfection
2    of the encumbering Contribution Lien; and (2) declaring the existence and priority of
3    rights in such property, including PBGC’s rights as lienholder relative to the rights of
4    transferees.
5    ///
6
7
8           COUNT IV: WRITS OF EXECUTION AND DECREES OF
9                                       FORECLOSURE
10         99.      PBGC repeats and realleges the allegations contained in paragraphs 1
11   through 98.
12         WHEREFORE, PBGC respectfully requests that this Court:
13                  a.        issue writs of execution with respect to the judgments rendered by the
14         Court in this action and the payment obligations secured by the Contribution Lien;
15                  b.        issue decrees of foreclosure directing the United States Marshal to:
16                       i.         levy on and transfer to PBGC all cash and cash equivalents
17                       encumbered by the Contribution Lien and in excess of superior liens
18                       thereon;
19                       ii.        levy on and transfer to PBGC such other property of the
20                       Kumjian Group as PBGC may nominate as acceptable in partial
21                       satisfaction of the Kumjian Group’s obligations, to the extent such
22                       strict foreclosure is consistent with applicable law;
23                       iii.       levy on and sell all other property and rights to property
24                       encumbered by, and available for satisfaction of, the Contribution Lien
25                       or any lien arising from a judgment rendered by the Court in this
26                       action; and
27                       iv.        distribute the proceeds of sale in accordance with the priority
28                       of interests therein;
                                                      16
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 17 of 23 Page ID #:17




1                  c.    issue such writs of execution and decrees of foreclosure irrespective
2          of the location of the property subject thereto, pursuant to 28 U.S.C. § 2413, and
3          irrespective of possessory interests inferior to PBGC’s rights as lien-holder; and
4                  d.    order that all sales pursuant to the Court’s decrees of foreclosure shall
5          be free and clear of all liens, security interests and other property rights that the
6          Court has declared to exist in the property sold.
7
8                           COUNT V: TERMINATION LIABILITY
9          100.    PBGC repeats and realleges the allegations contained in paragraphs 1
10   through 99.
11         101.    Each member of the Kumjian Group is jointly and severally liable to PBGC
12   for the Termination Liability. See 29 U.S.C. § 1362(a)(1).
13         102.    As general partners of Kumjian Leasing, the Kumjians are jointly and
14   severally liable for Kumjian Leasing’s debt for the Termination Liability. See Unif.
15   Partnership Act 2013 § 306; Cal. Corp. Code § 16306.
16         103.    The amount of the Termination Liability is the amount of the Plan’s
17   unfunded benefit liabilities as of its termination date, plus interest from that date at the
18   IRS Underpayment Rate. See 29 U.S.C. § 1362(b)(1)(A); 29 C.F.R. § 4062.7.
19         104.    A plan’s unfunded benefit liabilities are the excess of the value of its benefit
20   liabilities determined on the basis of assumptions prescribed by PBGC over the value of
21   its assets. 29 U.S.C. § 1301(a)(18).
22         105.    PBGC has determined that as of the Plan’s termination date, December 31,
23   2014, Plan benefit liabilities were $2,220,026 and Plan assets were $0, resulting in
24   unfunded benefit liabilities of $2,220,026.
25         106.    PBGC has determined that interest in the amount of $450,592 accrued on
26   the Termination Liability from December 31, 2014, through June 30, 2019, such that the
27   amount of Termination Liability on that date was $2,670,618.
28
                                                   17
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 18 of 23 Page ID #:18




1          107.     Interest continues to accrue on the Termination Liability, at the IRS
2    Underpayment Rate, compounded daily. 29 C.F.R. § 4062.7.
3          108.     The Termination Liability is immediately due and payable, up to 30 percent
4    of the collective net worth of the Kumjian Group. 29 U.S.C. § 1362(b)(2).
5          109.     Payment of so much of the Termination Liability as exceeds 30 percent of
6    the collective net worth of the Controlled Group shall be made on commercially
7    reasonable terms prescribed by PBGC. 29 U.S.C. § 1362(b)(2)(B).
8          110.     PBGC has determined that the Kumjian Group’s collective net worth on the
9    Plan’s termination date was $3,483,475. Thirty percent of this amount is $1,045,043.
10         111.     Because $1,045,043 is less than the Plan’s unfunded benefit liabilities as of
11   its termination date, only $1,045,043 of the Termination Liability is immediately due and
12   payable.
13         112.     PBGC made a reasonable effort to agree with the Kumjian Group on
14   commercially reasonable terms for payment of the Termination Liability exceeding
15   $1,045,043, without success.
16         113.     PBGC prescribes that the Kumjian Group shall pay quarterly installments of
17   $37,500 to PBGC until the Termination Liability, including interest, is paid in full.
18         WHEREFORE, PBGC respectfully requests that this Court issue judgment in its
19   favor against all Defendants, jointly and severally, in the amount of (i) $1,045,043, due
20   on the date judgment is entered, plus (ii) $37,500, due on the last day of every third
21   month after the month in which judgment is entered, until the Termination Liability,
22   including pre-judgment interest, at the IRS underpayment rate, compounded daily; and
23   post-judgment interest, as provided in 28 U.S.C. § 1961, is paid in full.
24              COUNT VI: JUDGMENT DECLARING TERMINATION LIEN
25                             VALID AND PERFECTED AS FILED
26         114.     PBGC repeats and realleges the allegations contained in paragraphs 1
27   through 113.
28
                                                   18
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 19 of 23 Page ID #:19




1            115.      If, after demand by PBGC, the Controlled Group neglects or refuses to pay
2    so much of the Termination Liability as is immediately due and payable, a lien in the
3    amount of such amount in favor of PBGC arises on all property of the Controlled Group
4    (“Termination Lien”). 29 U.S.C. § 1368(a).
5            116.      On July 2, 2019, PBGC demanded payment from the Kumjian Group of
6    $1,045,043 by 3:00 p.m. Eastern Standard Time on July 9, 2019.
7            117.      The Kumjian Group neglected or refused to make any payment to PBGC by
8    3:00 p.m. Eastern Standard Time on July 9, 2019.
9            118.      At 3:01 p.m. Eastern Standard Time on July 9, 2019, a Termination Lien in
10   in the amount of $1,045,043, in favor of PBGC, arose on all property of the Kumjian
11   Group.
12           119.      Termination Liens are perfected upon PBGC’s filing of a notice of federal
13   lien in the appropriate jurisdiction(s).3
14           120.      On information and belief, on July 15, 2019, PBGC perfected the
15   Termination Lien with respect to all personal property of Kumjian Inc. by filing a notice
16   of federal lien with the Secretary of State of California, UCC Section.
17           121.      On information and belief, on July 15, 2019, PBGC perfected the
18   Termination Lien with respect to all real property of the Kumjian Leasing, and rents or
19   other proceeds thereof, by filing a notices of federal lien, naming Sarkis and Varsenik as
20   debtors, with the Recorder’s Office of Los Angeles, County, California.
21           122.      On information and belief, on July 15, 2019, PBGC perfected the
22   Termination Lien with respect to all personal property of the Kumjian Leasing by filing
23   a notices of federal lien, naming Sarkis and Varsenik as debtors, with the Secretary of
24   State of California, UCC Section.
25
26
             3
27                     See 29 U.S.C. § 1368(c)(4) (notices of Termination Liens to be filed as under 6323(f) and (g); 26 U.S.C. §

28    6323(a) & (f) (federal tax liens perfected by filing notices).

                                                                       19
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 20 of 23 Page ID #:20




1          WHEREFORE, PBGC respectfully requests that this Court issue judgment
2    declaring the Termination Lien valid and perfected in its full amount.
3            COUNT VII: JUDGMENT DECLARING PRIORITY OF RIGHTS
4                 IN ASSETS ENCUMBERED BY CONTRIBUTIONS LIEN
5          123.     PBGC repeats and realleges the allegations contained in paragraphs 1
6    through 122.
7          124.     The Termination Lien encumbers all property and rights to property that the
8    Kumjian Group held at the time that the Termination Lien arose, and that the Kumjian
9    Group acquired thereafter.
10         125.     On information and belief, Kumjian Group has property or rights to
11   property encumbered by, and available for satisfaction of, the Termination Lien,
12   including cash, accounts receivable, inventory, and equipment. PBGC expects to
13   discover, in the course of this action, the full set of Kumjian Inc.’s assets encumbered by
14   and available for satisfaction of the Termination Lien, and the locations of such assets.
15         126.     Kumjian Leasing has property or rights to property encumbered by, and
16   available for satisfaction of, the Termination Lien, including 9254 Garvey, 9326 Garvey,
17   and 9220 Fern. PBGC expects to discover, in the course of this action, the full set of the
18   Kumjian Leasing assets encumbered by and available for satisfaction of the Termination
19   Lien, and the locations of such assets.
20         127.     PBGC has conducted a diligent search for recorded, unreleased liens on
21   property of the Kumjian Group, seeking such liens on both specific, known property and,
22   more generally, under the legal and trade names of the Pension Defendants in California,
23   the only jurisdiction where members of the Kumjian Group are known to have conducted
24   business.
25         128.     On information and belief, no creditor other than PBGC has perfected a lien
26   against any of the Pension Defendants’ property, with the possible exception of the
27   Putative Los Angeles Lien.
28
                                                  20
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 21 of 23 Page ID #:21




1             129.     PBGC expects to discover, in the course of this action, the full set of
2    unsatisfied liens and other property interests, if any, in assets of the Kumjian Group and
3    all facts material to the priority of such liens and other property interests, and to join as
4    parties in this action — pursuant to Federal Rule of Civil Procedure 19 and 28 U.S.C. §
5    1655 — any persons necessary to the just resolution of the causes of action before the
6    Court.
7             130.     The Termination Lien continues to encumber all property and rights to
8    property of the Kumjian Group notwithstanding any post-perfection transfer thereof by
9    Kumjian Group to another person, subject to certain limits (including those set forth in
10   26 U.S.C. § 6323).
11            131.     The Termination Lien continues to encumber cash and fungible securities
12   transferred to, and held by, a person having actual knowledge of the existence of the
13   encumbering Termination Lien.4
14            WHEREFORE, PBGC respectfully requests that this Court issue judgment (1)
15   declaring certain property and rights to property to be encumbered by, and available for
16   satisfaction of, the Termination Lien, including any property transferred after perfection
17   of the encumbering Termination Lien; and (2) declaring the existence and priority of
18   rights in such property, including PBGC’s rights as lienholder relative to the rights of
19   transferees.
20           COUNT VIII: WRITS OF EXECUTION AND DECREES OF
21                                             FORECLOSURE
22            132.     PBGC repeats and realleges the allegations contained in paragraphs 1
23   through 131.
24
25            4
                       See 29 U.S.C. § 1368(c) (Termination Liens are treated as federal tax liens); 26 U.S.C. § 6323(b)(1)
26   (federal tax lien attaches to “securities” and is valid against one who acquires a “security” with actual knowledge); 26 U.S.C.

27   §6323(h)(4) (“securities” include cash); 26 U.S.C. § 6323(i)(1) (defining actual knowledge).

28
                                                                   21
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 22 of 23 Page ID #:22




1                WHEREFORE, PBGC respectfully requests that this Court:
2                a.            issue writs of execution with respect to the judgments rendered
3          by the Court in this action and the payment obligations secured by the
4          Termination Lien;
5                b.      issue decrees of foreclosure directing the United States Marshal to:
6                        i.    levy on and transfer to PBGC all cash and cash equivalents
7                      encumbered by the Termination Lien and in excess of superior liens
8                      thereon;
9                        ii.   levy on and transfer to PBGC such other personal property of
10                     the Kumjian Group as PBGC may nominate as acceptable in partial
11                     satisfaction of the Kumjian Group’s obligations, to the extent such
12                     strict foreclosure is consistent with applicable law;
13                     iii.    levy on and sell all other property and rights to property
14                     encumbered by, and available for satisfaction of, the Termination Lien
15                     or any lien arising from a judgment rendered by the Court in this
16                     action; and
17                     iv.     distribute the proceeds of sale in accordance with the priority
18                     of interests therein; and
19               c.      issue such writs of execution and decrees of foreclosure irrespective
20         of the location of the property subject thereto, pursuant to 28 U.S.C. § 2413, and
21         irrespective of possessory interests inferior to PBGC’s rights as lien- holder; and
22               d.      order that all sales pursuant to the Court’s decrees of foreclosure shall
23         be free and clear of all liens, security interests and other property rights that the
24         Court has declared to exist in the property sold.
25
26
27
28
                                                   22
     Case 2:19-cv-06060-DSF-JC Document 1 Filed 07/15/19 Page 23 of 23 Page ID #:23




1      Dated: July 15, 2019                 Respectfully submitted,
2                                              /s/Mark R. Snyder
                                            MARK R. SNYDER (CA 109430)
3                                           JUDITH R. STARR
                                            General Counsel
4                                           CHARLES L. FINKE
                                            Deputy General Counsel
5                                           LORI A. BUTLER
                                            Assistant General Counsel
6                                           MERRILL D. BOONE
                                            MARK R. SNYDER (CA 109430)
7                                           Attorneys
8                                           PENSION BENEFIT GUARANTY CORPORATION
                                            Office of the General Counsel
9                                           1200 K Street, N.W.
                                            Washington, D.C. 20005-4026
10                                          Tel.: (202) 229-3423
                                            Facsimile: (202) 229-4112
11                                          Emails: snyder.mark@pbgc.gov and
                                                     efile@pbgc.gov
12
                                            Attorneys for Pension Benefit Guaranty
13                                          Corporation
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             23
